
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

Employment Agreement, dated September 19, 2002
between the Company and William B. Langsdorf


September 19, 2002

William Langsdorf

Dear Bill:

        The Wet Seal, Inc. is pleased to offer you employment as Senior Vice
President, Chief financial Officer reporting to Walter Parks, Chief
Administrative Officer. Your start date would be Tuesday, October 8, 2002.

        Should you accept employment with The Wet Seal, Inc. you will receive a
starting bi-weekly base salary of $11,538.47 (26 pay periods per year).
Annually, this figure is $300,000.

        The Company will grant you 50,000 options of Wet Seal stock at the
greater of the closing price existing on your hire date or the 30 market day
average ending on and including your hire date. These shares will vest annually
over 5 years beginning on the first anniversary of your grant date.

        In addition, you will be eligible to receive a 30% pro-rated bonus in
the current year based on earnings per share during the fall season, with a
potential of up to 50% based on exceeding the overall company earnings per share
goals.

        You are eligible for a medical, dental, life insurance and a vision
discount plan effective the first of the month following your hire date.
Additional benefits, such as a 401(k) plan, Employee Stock Purchase Plan,
holiday and sick pay are provided as part of Wet Seal's standard benefits
program.

        Vacation accrues at the rate of three weeks during the first year of
employment with Wet Seal. Vacation will accrue at the rate of four weeks per
year during your tenth year.

        Effective on your hire date, you will be able to utilize a 60% shopping
discount at any of our Wet Seal, Contempo Casuals, Zutopia and Arden B. stores.

        Employment at The Wet Seal, Inc. is on an "at-will" basis, which means
that either the company or the employee may terminate the employment
relationship at any time for any reason. Nothing in this letter alters the "at
will" agreement.

        Should any one of the following three events occur within the first year
of your employment, you will be entitled to receive one year of Annual Base
Salary as severance: (1) you are terminated for a reason other than for "Cause"
(as defined below); (2) you are demoted to a position, other than for "Cause"
and other than Vice President of the Company, with materially reduced salary or
responsibilities, and you choose to resign within 30 days thereafter; or (3) the
Company's assets are sold and you are terminated other than for "Cause" within
12 months of the sale. There can be no event triggering severance after the
first year of employment (12 months from the Start Date).

        For purpose of the preceding paragraph only, "Cause" is herein defined
as any of the following: (a) your breach of any of the Companies' policies or
procedures; (b) your commission of any act of theft, embezzlement or
misappropriation against the Company or any of its respective parents,
affiliates, subsidiaries or successors (together "Companies"); (c) your neglect,
malfeasance, nonfeasance, or failure in the performance of the your services to
the Companies; (d) your willful misconduct or unethical behavior or
insubordination; (e) your failure to follow the directions given by the CEO or
Board of Directors; (f) your conviction of, or plea or nolo contendere to, a
felony, serious misdemeanor, or any crime involving either moral turpitude or
the Companies: (g) your use of illegal drugs, or the abuse of either alcohol or
legally prescribed drugs which adversely affects the Companies; (h) your sexual
harassment or discrimination of any employee, independent contractor or
customers of the Companies; (i) or any act which leads to the disparagement or
damage to the Companies or their

--------------------------------------------------------------------------------


reputation. The Company will not ask Employee to perform any task which is
illegal or which the Company considers unethical.

        Any dispute arising out of the employment contemplated herein,
termination or severance thereof, or those involving statutory claims including
but not limited to the Age Discrimination in Employment Act of 1967, the
California Fair Employment and Housing Act, Title VII of the Civil Rights Act of
1964 and the Americans With Disabilities Act, each as amended, will be construed
under the laws of the State of California and must be exclusively and
confidentially submitted to arbitration through a single neutral arbitrator
through JAMS in Orange County, CA., subject to all JAMS then governing rules,
both sides waiving jury by trial rights. JAMS fees will be split equally and any
arbitrator decision shall be final and binding and may be entered in any court
having jurisdiction. Reasonable attorneys' fees of the prevailing party to be
paid by non-prevailing party.

        In accepting this employment, we need you to agree that you will not
divulge any Companies' trade secrets or information, either during or after your
employment (trade secrets and information being defined as broadly as possible,
including but not limited to, prices, vendors, contractors, all information of
any kind, designs, drawings, customers, employee compensations, etc.), that any
inventions or ideas derived by you through the use of any company material,
facility, personnel or information or on company time is the sole property of
the Company, during your employment you will not engage in any activity
competitive with the companies' interests, and will not solicit, employ or
entice or lure away any of Companies' employees for a period of one year
following the end of your employment or severance.

        This offer is contingent upon proper U.S. work authorization and
successful completion of final reference checks and a background investigation.

        I look forward to you joining our team! Please sign your acceptance of
this employment opportunity below and return it in the enclosed pre-addressed
envelope.

Sincerely,

/s/ Pamela O'Conner Furlong

Pamela O'Connor Furlong
Vice President, Human Resources

        I accept the terms and conditions of this offer letter.

/s/  WILLIAM B. LANGSDORF      

--------------------------------------------------------------------------------

Signature   September 25, 2002

--------------------------------------------------------------------------------

Date   October 8, 2002

--------------------------------------------------------------------------------

Start Date

--------------------------------------------------------------------------------



QuickLinks


Employment Agreement, dated September 19, 2002 between the Company and William
B. Langsdorf
